Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. 2014/0369294 A1) in view of Ko et al. (U.S. Pub No. 20120257531 Al).


par 0055, 0063, The base station determines the PDCCH format according to the downlink control information (DCI) to be sent to the user equipment and affixes a cyclic redundancy check (CRC) to the control information. A bandwidth of the carrier may be diversified, but one carrier is allocated to the terminal. On the contrary, in the carrier aggregation system, a plurality of component carriers (CCs) may be allocated to the user equipment], in which six or more component carriers can be configured, and receives the downlink signal using multiple component carriers among the six or more component carriers [par 0041, 0063, In the RRC layer, various procedures associated with radio resource management are defined, which include system information broadcasting, an RRC access management procedure, a multiple component carrier. On the contrary, in the carrier aggregation system, a plurality of component carriers (CCs) may be allocated to the user equipment], the processor controls the transmission of the multiple channel state information in a Physical Uplink Control Channel (PUCCH) format having a larger capacity than a PUCCH format 3 in Long Term Evolution (LTE) [par 0233, PUCCH (F) configured in a modified format of PUCCH format 3 or a new PUCCH format (for example, PUCCH format 4) may be applied in individual coding], and wherein a spreading factor of the PUCCH format is smaller than a spreading factor of the PUCCH format 3 in LTE [par 0224, 0229, the A/N is multiplexed by using a scheme of modulating a phase of a second reference signal symbol of PUCCH format 2 in which the periodic CQI is transmitted. present invention is not limited thereto and the present invention may be applied to a case in which control information is transmitted through PUCCH format 3, the PUSCH, and the like to reduce a spreading factor].
 	Seo fail to show  fail to show a transmitter that periodically transmits multiple channel state information using a predetermined transmission time unit length; and a processor that controls transmission of the multiple channel state information by configuring, per component carrier, based on a notification from a higher layer, a transmission period of the multiple channel state information, and a timing of the multiple channel state information per cell based on a notification from a higher layer, wherein when transmitting the multiple channel state information, the processor controls the transmission of the multiple channel state information by configuring the transmission period and the timing per component carrier,
 	In an analogous art Ko show a transmitter that periodically transmits multiple channel state information using a predetermined transmission time unit length [par 0185, a method of periodically transmitting channel information by a UE. For example, if the UE receives information including a combination of a channel information transmission period of "5" and an offset of "1", the UE transmits channel information in units of 5 subframes and may transmit channel information via a PUCCH at one subframe offset in a direction in which a subframe index is increased from]; and a processor that controls transmission of the multiple channel state information by configuring, per component carrier, based on a notification from a higher layer, a transmission period of the multiple channel state information[par 0165, 0230, In the periodic reporting, a channel information transmission period and period offset may be signaled to each UE in subframe units through a higher layer signal and channel information considering the transmission mode of each UE may be sent to the BS through a PUCCH according to the determined period. If data transmitted in uplink is present in a subframe in which channel information is transmitted according to the determined period, the channel information may be transmitted via the PUSCH along with data. The CQI reporting period is indicated through higher layer signaling and a UE may report a CQI according to the indicated period. At this time, the CQI of each carrier may be reported with a constant offset. For example, if a CQI reporting period offset of a carrier 1 (that is, a value for specifying a subframe, in which CQI reporting begins, based on a subframe index 0)], and a timing of the multiple channel state information, wherein when transmitting the multiple channel state information, the processor controls the transmission of the multiple channel state information by configuring the transmission period and the timing per component carrier [par 0008-0014, 0071, 0226, In a BS of a conventional single-carrier wireless communication system, one physical layer (PHY) supporting one carrier maybe present and one MAC layer controlling one PHY layer may be provided. In the PHY layer, for example, a baseband processing operation maybe performed. In the MAC layer, for example, an LI /L2 scheduler operation including a MAC/RLC sublayer and generation of a MAC protocol data unit (PDU) maybe performed in a transmitter. A MAC P DU packet block of the MAC layer is converted into a transport block via a logical transport layer and is mapped to a physical layer input information block. First, a method of equally applying the same offset for an Rl to all carriers is used. When a preferred rank is reported per carrierL RIs for the respective carriers may use the same offset. For example, the Rl may be reported with the same period as a CQI reporting period or with a transmission period which is a multiple of the CQI reporting period. A relative timing offset between the Rl reporting period and the CQI reporting period may be set such that the Rl and the CQI are transmitted at different timings],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Ko because provide an efficient channel information feedback method and apparatus supporting multi-carrier transmission.


4.    Seo and Ko disclose the terminal according to claim 1, Seo fail to show wherein the processor controls the transmission of the multiple channel state information in a resource based on a notification from a higher layer.
 	In an analogous art Ko show wherein the processor controls the transmission of the multiple channel state information in a resource based on a notification from a higher layer [par 0251, The transmission module 2520 may transmit a variety of signals, data and information to the BS in uplink. The processor 2530 may control the overall operation of the UE2500].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Ko because provide an efficient channel information feedback method and apparatus supporting multi-carrier transmission.

5. Seo and Ko convey the terminal according to claim 1, Seo fail to show wherein, when the processor transmits channel station information for at least one component carrier of the multiple component carriers, the processor controls transmission of the channel 
 	In an analogous art Ko show wherein, when the processor transmits channel station information for at least one component carrier of the multiple component carriers, the processor controls transmission of the channel state information for the at least one component carrier of the multiple component carriers on a PUCCH of a predetermined component carrier [par 0238, 0239, a method of applying different types of CQI modes to respective carriers in a multi-carrier system. If different CQI modes are set with respect to carriers, different PUCCH resources may be allocated for transmission of the CQIs of carriers. In addition, CQIs of carriers may be transmitted with different timings].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Ko because provide an efficient channel information feedback method and apparatus supporting multi-carrier transmission.


6. Seo illustrates a radio communication method, for a terminal, comprising: receiving a downlink signal from a base station using carrier aggregation [par 0055, 0063, The base station determines the PDCCH format according to the downlink control information (DCI) to be sent to the user equipment and affixes a cyclic redundancy check (CRC) to the control information. A bandwidth of the carrier may be diversified, but one carrier is allocated to the terminal. On the contrary, in the carrier aggregation system, a plurality of component carriers (CCs) may be allocated to the user equipment], in which six or more component carriers can be configured, and receives the downlink signal using multiple component carriers among the six or more component carriers [par 0041, 0063, In the RRC layer, various procedures associated with radio resource management are defined, which include system information broadcasting, an RRC access management procedure, a multiple component carrier. On the contrary, in the carrier aggregation system, a plurality of component carriers (CCs) may be allocated to the user equipment], and the terminal controls the transmission of the multiple channel state information in a Physical Uplink Control Channel (PUCCH) format having a larger capacity than a PUCCH format 3 in Long Term Evolution (LTE) [par 0233, PUCCH (F) configured in a modified format of PUCCH format 3 or a new PUCCH format (for example, PUCCH format 4) may be applied in individual coding], and wherein a spreading factor of the PUCCH format is smaller than a spreading factor of the  PUCCH format 3 in LTE [par 0224, 0229, the A/N is multiplexed by using a scheme of modulating a phase of a second reference signal symbol of PUCCH format 2 in which the periodic CQI is transmitted. present invention is not limited thereto and the present invention may be applied to a case in which control information is transmitted through PUCCH format 3, the PUSCH, and the like to reduce a spreading factor].
 	Seo fail to show  fail to show a transmitter that periodically transmits multiple channel state information using a predetermined transmission time unit length; and a processor that controls transmission of the multiple channel state information by configuring, per component carrier, based on a notification from a higher layer, a transmission period of the multiple channel state information, and a timing of the 
 	In an analogous art Ko show a transmitter that periodically transmits multiple channel state information using a predetermined transmission time unit length [par 0185, a method of periodically transmitting channel information by a UE. For example, if the UE receives information including a combination of a channel information transmission period of "5" and an offset of "1", the UE transmits channel information in units of 5 subframes and may transmit channel information via a PUCCH at one subframe offset in a direction in which a subframe index is increased from]; and a processor that controls transmission of the multiple channel state information by configuring, per component carrier, based on a notification from a higher layer, a transmission period of the multiple channel state information[par 0165, 0230, In the periodic reporting, a channel information transmission period and period offset may be signaled to each UE in subframe units through a higher layer signal and channel information considering the transmission mode of each UE may be sent to the BS through a PUCCH according to the determined period. If data transmitted in uplink is present in a subframe in which channel information is transmitted according to the determined period, the channel information may be transmitted via the PUSCH along with data. The CQI reporting period is indicated through higher layer signaling and a UE may report a CQI according to the indicated period. At this time, the CQI of each carrier may be reported with a constant offset. For example, if a CQI reporting period offset of a carrier 1 (that is, a value for specifying a subframe, in which CQI reporting begins, based on a subframe index 0)], and a timing of the multiple channel state information, wherein when transmitting the multiple channel state information, the processor controls the transmission of the multiple channel state information by configuring the transmission period and the timing per component carrier [par 0008-0014, 0071, 0226, In a BS of a conventional single-carrier wireless communication system, one physical layer (PHY) supporting one carrier maybe present and one MAC layer controlling one PHY layer may be provided. In the PHY layer, for example, a baseband processing operation maybe performed. In the MAC layer, for example, an LI /L2 scheduler operation including a MAC/RLC sublayer and generation of a MAC protocol data unit (PDU) maybe performed in a transmitter. A MAC P DU packet block of the MAC layer is converted into a transport block via a logical transport layer and is mapped to a physical layer input information block. First, a method of equally applying the same offset for an Rl to all carriers is used. When a preferred rank is reported per carrierL RIs for the respective carriers may use the same offset. For example, the Rl may be reported with the same period as a CQI reporting period or with a transmission period which is a multiple of the CQI reporting period. A relative timing offset between the Rl reporting period and the CQI reporting period may be set such that the Rl and the CQI are transmitted at different timings],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Ko because provide an efficient channel information feedback method and apparatus supporting multi-carrier transmission.


Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. 2014/0369294 A1) in view of Dinan (U.S. Pub No. 2014/0003385 A1) in further view of Ko et al. (U.S. Pub No. 20120257531 Al).
 

1. Dinan teaches a terminal comprising: a receiver that receives a downlink signal from a base station using carrier aggregation [par 0055, 0063, The base station determines the PDCCH format according to the downlink control information (DCI) to be sent to the user equipment and affixes a cyclic redundancy check (CRC) to the control information. A bandwidth of the carrier may be diversified, but one carrier is allocated to the terminal. On the contrary, in the carrier aggregation system, a plurality of component carriers (CCs) may be allocated to the user equipment], the processor controls the transmission of the multiple channel state information in a Physical Uplink Control Channel (PUCCH) format having a larger capacity than a PUCCH format 3 in Long Term Evolution (LTE) [par 0233, PUCCH (F) configured in a modified format of PUCCH format 3 or a new PUCCH format (for example, PUCCH format 4) may be applied in individual coding], and wherein a spreading factor of the PUCCH format is smaller than a spreading factor of the PUCCH format 3 in LTE [par 0224, 0229, the A/N is multiplexed by using a scheme of modulating a phase of a second reference signal symbol of PUCCH format 2 in which the periodic CQI is transmitted. present invention is not limited thereto and the present invention may be applied to a case in which control information is transmitted through PUCCH format 3, the PUSCH, and the like to reduce a spreading factor].

 	In an analogous art Dinan shows show in which six or more component carriers can be configured, and receives the downlink signal using multiple component carriers among the six or more component carriers [par 0015, 0026, A multicarrier OFDM communication system may include one or more carriers, for example, ranging from 1 to 10 carriers. Carrier A 204 and carrier B 205 may have the same or different timing structures. Although FIG. 2 shows two synchronized carriers, carrier A 204 and carrier B 205 may or may not be synchronized with each other. Different radio frame structures may be supported for FDD (frequency division duplex) and TDD (time division duplex) duplex mechanisms. In the downlink, the carrier corresponding to the PCell may be the Downlink Primary Component Carrier (DL PCC), while in the uplink, it may be the Uplink Primary Component Carrier (UL PCC). Depending on wireless device capabilities, Secondary Cells (SCells) may be configured to form together with the PCell a set of serving cells. In the downlink, the carrier corresponding to an SCell may be a Downlink Secondary Component Carrier (DL SCC), while in the uplink, it may be an Uplink Secondary Component Carrier (UL SCC). An SCell may or may not have an uplink carrier];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Dinan because this would enhanced spectral efficiency may be possible by removing or reducing some legacy control signaling.

 	In an analogous art Ko show a transmitter that periodically transmits multiple channel state information using a predetermined transmission time unit length [par 0185, a method of periodically transmitting channel information by a UE. For example, if the UE receives information including a combination of a channel information transmission period of "5" and an offset of "1", the UE transmits channel information in units of 5 subframes and may transmit channel information via a PUCCH at one subframe offset in a direction in which a subframe index is increased from]; and a processor that controls transmission of the multiple channel state information by configuring, per component carrier, based on a notification from a higher layer, a transmission period of the multiple channel state information[par 0165, 0230, In the periodic reporting, a channel information transmission period and period offset may be signaled to each UE in subframe units through a higher layer signal and channel information considering the transmission mode of each UE may be sent to the BS through a PUCCH according to the determined period. If data transmitted in uplink is present in a subframe in which channel information is transmitted according to the determined period, the channel information may be transmitted via the PUSCH along with data. The CQI reporting period is indicated through higher layer signaling and a UE may report a CQI according to the indicated period. At this time, the CQI of each carrier may be reported with a constant offset. For example, if a CQI reporting period offset of a carrier 1 (that is, a value for specifying a subframe, in which CQI reporting begins, based on a subframe index 0)], and a timing of the multiple channel state information, wherein when transmitting the multiple channel state information, the processor controls the transmission of the multiple channel state information by configuring the transmission period and the timing per component carrier [par 0008-0014, 0071, 0226, In a BS of a conventional single-carrier wireless communication system, one physical layer (PHY) supporting one carrier maybe present and one MAC layer controlling one PHY layer may be provided. In the PHY layer, for example, a baseband processing operation maybe performed. In the MAC layer, for example, an LI /L2 scheduler operation including a MAC/RLC sublayer and generation of a MAC protocol data unit (PDU) maybe performed in a transmitter. A MAC P DU packet block of the MAC layer is converted into a transport block via a logical transport layer and is mapped to a physical layer input information block. First, a method of equally applying the same offset for an Rl to all carriers is used. When a preferred rank is reported per carrierL RIs for the respective carriers may use the same offset. For example, the Rl may be reported with the same period as a CQI reporting period or with a transmission period which is a multiple of the CQI reporting period. A relative timing offset between the Rl reporting period and the CQI reporting period may be set such that the Rl and the CQI are transmitted at different timings],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Dinan and Ko because provide an efficient channel information feedback method and apparatus supporting multi-carrier transmission.

4.    Seo, Dinan and Ko disclose the terminal according to claim 1, Seo and Dinan fail to show wherein the processor controls the transmission of the multiple channel state information in a resource based on a notification from a higher layer.
 	In an analogous art Ko show wherein the processor controls the transmission of the multiple channel state information in a resource based on a notification from a higher layer [par 0251, The transmission module 2520 may transmit a variety of signals, data and information to the BS in uplink. The processor 2530 may control the overall operation of the UE2500].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Dinan and Ko because provide an efficient channel information feedback method and apparatus supporting multi-carrier transmission.

5. Seo, Dinan and Ko convey the terminal according to claim 1, Seo and Dinan fail to show wherein, when the processor transmits channel station information for at least one component carrier of the multiple component carriers, the processor controls 
 	In an analogous art Ko show wherein, when the processor transmits channel station information for at least one component carrier of the multiple component carriers, the processor controls transmission of the channel state information for the at least one component carrier of the multiple component carriers on a PUCCH of a predetermined component carrier [par 0238, 0239, a method of applying different types of CQI modes to respective carriers in a multi-carrier system. If different CQI modes are set with respect to carriers, different PUCCH resources may be allocated for transmission of the CQIs of carriers. In addition, CQIs of carriers may be transmitted with different timings].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Dinan and Ko because provide an efficient channel information feedback method and apparatus supporting multi-carrier transmission.


6. Seo illustrates a radio communication method, for a terminal, comprising: receiving a downlink signal from a base station using carrier aggregation [par 0055, 0063, The base station determines the PDCCH format according to the downlink control information (DCI) to be sent to the user equipment and affixes a cyclic redundancy check (CRC) to the control information. A bandwidth of the carrier may be diversified, but one carrier is allocated to the terminal. On the contrary, in the carrier aggregation system, a plurality of component carriers (CCs) may be allocated to the user equipment], and the terminal controls the transmission of the multiple channel state information in a Physical Uplink Control Channel (PUCCH) format having a larger capacity than a PUCCH format 3 in Long Term Evolution (LTE) [par 0233, PUCCH (F) configured in a modified format of PUCCH format 3 or a new PUCCH format (for example, PUCCH format 4) may be applied in individual coding], and wherein a spreading factor of the PUCCH format is smaller than a spreading factor of the  PUCCH format 3 in LTE [par 0224, 0229, the A/N is multiplexed by using a scheme of modulating a phase of a second reference signal symbol of PUCCH format 2 in which the periodic CQI is transmitted. present invention is not limited thereto and the present invention may be applied to a case in which control information is transmitted through PUCCH format 3, the PUSCH, and the like to reduce a spreading factor].
 	Seo fail to show in which six or more component carriers can be configured, and receiving the downlink signal using multiple component carriers among the six or more component carriers; 
 	In an analogous art Dinan show in which six or more component carriers can be configured, and receiving the downlink signal using multiple component carriers among the six or more component carriers [par 0015, 0026, A multicarrier OFDM communication system may include one or more carriers, for example, ranging from 1 to 10 carriers. Carrier A 204 and carrier B 205 may have the same or different timing structures. Although FIG. 2 shows two synchronized carriers, carrier A 204 and carrier B 205 may or may not be synchronized with each other. Different radio frame structures may be supported for FDD (frequency division duplex) and TDD (time division duplex) duplex mechanisms. In the downlink, the carrier corresponding to the PCell may be the Downlink Primary Component Carrier (DL PCC), while in the uplink, it may be the Uplink Primary Component Carrier (UL PCC). Depending on wireless device capabilities, Secondary Cells (SCells) may be configured to form together with the PCell a set of serving cells. In the downlink, the carrier corresponding to an SCell may be a Downlink Secondary Component Carrier (DL SCC), while in the uplink, it may be an Uplink Secondary Component Carrier (UL SCC). An SCell may or may not have an uplink carrier];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Dinan because this would enhanced spectral efficiency may be possible by removing or reducing some legacy control signaling.
 	Seo and Dinan fail to show periodically transmitting multiple channel state information using a predetermined transmission time unit length; and controlling transmission of the multiple channel state information by configuring, per component carrier, based on a notification from a higher layer, a transmission period of the multiple channel state information, and a timing of the multiple channel state information, wherein when transmitting the multiple channel state information, the terminal controls the transmission of the multiple channel state information by configuring the transmission period and the timing per component carrier.
 	In an analogous art Ko periodically transmitting multiple channel state information using a predetermined transmission time unit length [par 0185, a method of periodically transmitting channel information by a UE. For example, if the UE receives information par 0165, 0230, In the periodic reporting, a channel information transmission period and period offset may be signaled to each UE in subframe units through a higher layer signal and channel information considering the transmission mode of each UE may be sent to the BS through a PUCCH according to the determined period. If data transmitted in uplink is present in a subframe in which channel information is transmitted according to the determined period, the channel information may be transmitted via the PUSCH along with data. The CQI reporting period is indicated through higher layer signaling and a UE may report a CQI according to the indicated period. At this time, the CQI of each carrier may be reported with a constant offset. For example, if a CQI reporting period offset of a carrier 1 (that is, a value for specifying a subframe, in which CQI reporting begins, based on a subframe index 0)], and a timing of the multiple channel state information, wherein when transmitting the multiple channel state information, the terminal controls the transmission of the multiple channel state information by configuring the transmission period and the timing per component carrier[par 0008-0014, 0071, 0226, In a BS of a conventional single-carrier wireless communication system, one physical layer (PHY) supporting one carrier maybe present and one MAC layer controlling one PHY layer may be provided. In the PHY layer, for example, a baseband processing operation maybe performed. In the MAC layer, for example, an LI /L2 scheduler operation including a MAC/RLC sublayer and generation of a MAC protocol data unit (PDU) maybe performed in a transmitter. A MAC P DU packet block of the MAC layer is converted into a transport block via a logical transport layer and is mapped to a physical layer input information block. First, a method of equally applying the same offset for an Rl to all carriers is used. When a preferred rank is reported per carrierL RIs for the respective carriers may use the same offset. For example, the Rl may be reported with the same period as a CQI reporting period or with a transmission period which is a multiple of the CQI reporting period. A relative timing offset between the Rl reporting period and the CQI reporting period may be set such that the Rl and the CQI are transmitted at different timings],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Dinan and Ko because provide an efficient channel information feedback method and apparatus supporting multi-carrier transmission.


Response to Arguments

With respect to limitation (iii), Applicant respectfully asserts that while Ko may describe a CAZAC sequence with a length of 12, Ko does not teach a spreading factor of PUCCH format 3. See Ko, paragraph [0125]. As a result, Ko fails to teach above limitation (iii). Dinan likewise does not remedy this defect.

The applicant arguments are moot in view of newly rejected claims.


Further, while Dinan describes in par. [0015] that “[a] multicarrier OFDM communication system may include one or more carriers, for example, ranging from 1 to 10 carriers,” such disclosure merely means that there are 10 carriers in the system. In other words, Dinan does not teach the 1 to 10 carriers to be aggregated. Indeed, as explained above, the common general technical knowledge for the maximum number of carrier aggregation at the time was 5. Therefore, Dinan fails to teach the above-referenced limitation (i) requiring carrier aggregation with six or more component carriers.

The examiner respectfully disagrees in the applicant’s claim it states that six or more component carriers can be configured. Dinan shows in paragraph 0015 and 0029. The A multicarrier OFDM communication system may include one or more carriers, for example, ranging from 1 to 10 carriers. In carrier aggregation, two or more carriers may be aggregated in order to support wider transmission bandwidths. A wireless device may simultaneously receive or transmit on one or multiple carriers depending on its capabilities. Therefore the examiner believes the carriers 1 to 10 can be aggregated.



The Examiner has not contended otherwise. Therefore, Ko fails to remedy the defects of Dinan with respect to the above-referenced limitations (i) and (ii). With respect to limitation (iii), the Examiner has correctly acknowledged that both Dinan and Ko fail to teach a spreading factor of the PUCCH format that is smaller than a spreading factor of the PUCCH format 3 in LTE. See Office Action, page 8. Further, Ko describes in par. [0125] that “a symbol modulated using a BPSK or QPSK modulation scheme is multiplied by a CAZAC sequence having a length of 12.” In other words, while Ko may describe a CAZAC sequence with a length of 12, Ko does not teach a spreading factor of PUCCH format 3. Therefore, both Dinan and Ko fail to teach the above-referenced limitation (iii) of amended independent claim 1.Thus, Dinan and Ko, whether considered separately or in combination, fail to teach at least the above-referenced limitations (i)-(iii) of amended independent claim 1.


The applicant arguments are moot in view of newly rejected claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468